Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Evans on 2/22/22. Also during the interview, the Examiner informed the applicant that, even with the amendments below, the claims would be subject to a double patenting rejection over the parent case in an obviousness type at a minimum. Applicant filed a Terminal Disclaimer on 2/23/22 which was approved in order to overcome the potential double patenting rejection. Claims, as amended below, are allowable.

The application has been amended as follows: 
Claim 16 is amended to read as follows:
16.	A suppressor, comprising:
a housing enclosing an inner sleeve and a plurality of baffles, the housing including one or more blowout regions, and
reducing tensile strength of the one or more blowout regions, the structural irregularity not present in the walls outside of the defined regions of the one or more blowout regions, and the one or more blowout regions configured to fail creating an opening in the housing to vent gas.

Claim 27 is amended to read as follows:
27.	(Currently amended) A suppressor, comprising:
a housing enclosing a plurality of baffles, the housing including one or more blowout regions;
the one or more blowout regions formed as defined regions integral to one or more walls of the housing, and the defined regions of the one or more blowout regions having a characteristic reducing tensile strength of the one or more blowout regions, the characteristic comprising at least one of a lower thickness, a lower density, or a structural irregularity compared to the walls outside of the defined regions, the one or more blowout regions configured to fail creating an opening in the housing to vent gas, and 
the walls outside of the defined regions of the one or more blowout regions not having the lower thickness, the lower density, or the structural irregularity.

Claim 33 is amended to read as follows:
33.	(Currently amended) A suppressor, comprising:

the one or more blowout regions formed as defined regions integral to one or more walls of the housing, and the defined regions of the one or more blowout regions having  a characteristic reducing tensile strength of the one or more blowout regions, the characteristic comprising at least one of a lower thickness, a lower density, a cavity configured to receive a plug structural irregularity, and a different material compared to the walls outside of the defined regions, the one or more blowout regions configured to rupture prior to the walls outside of the defined regions, and 
the walls outside of the defined regions of the one or more blowout regions not having the lower thickness, the lower density, the structural irregularity, or the different material. 

Reasons for Allowance
Claims 16-17 and 21-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, taken alone or in combination, neither discloses nor fairly teaches or suggests the recited limitations of the claimed invention including, but not limited to a suppressor having a housing with an inner sleeve, a plurality of baffles and the housing including one or more blowout regions, the blowout regions formed as defined regions integral to the wall(s) of the housing, the blowout regions having a structural irregularity which specifically reduces the tensile strength of the one or more blowout regions such that the blowout regions are configured to fail and create an opening in the housing to vent gas and the structural irregularity is not present in walls outside of the defined regions of the blowout regions.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK R MORGAN whose telephone number is (571)272-6352. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 5712726874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
/DERRICK R MORGAN/Primary Examiner, Art Unit 3641